[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANTS' MOTION TO STRIKE PLAINTIFFS' COMPLAINT
The defendants' motion to strike both counts of the plaintiffs' revised complaint is without merit. Each of the plaintiffs' counts satisfies the requirements of pleading as set forth in CPD 108 and 109. Additionally, in the factual situation presented by this case, the plaintiffs are not required to plead that they would have been successful had the defendants prosecuted their appeals. Implicit in the taking of appeals is the expectation of a more favorable result than that from which an appeal is taken.
The motion is denied.
BARRY, J.